In a proceeding pursuant to Social Services Law § 384-b to terminate the father’s parental rights, the petitioner appeals from an order of the Family Court, Suffolk County (Lehman, J.), dated December 23, 2003, which granted the father’s motion, made at the close of the petitioner’s case, to dismiss the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Family Court that the Suffolk County Department of Social Services failed to establish a prima facie case that the father abandoned the subject infant within the meaning of Social Services Law § 384-b (4) (b), (5) (a). H. Miller, J.P., S. Miller, Krausman and Goldstein, JJ., concur.